Citation Nr: 0012695	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  94-19 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction 
disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1942 to January 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that denied a disability evaluation in 
excess of 10 percent for anxiety reaction disorder.  The 
Board notes that this issue was previously before the Board 
in December 1996 and has returned following a Remand for 
additional development.  That development has been completed 
and the matter is ready for adjudication.  

On remand, in June 1999, the RO assigned a 30 percent 
disability evaluation for anxiety reaction disorder effective 
from March 8, 1993 (the date of the claim for the increase).  
See 38 C.F.R. §§ 3.160(f), 3.400(o) (1999).  In that same 
determination, a 50 percent disability evaluation was 
assigned for the anxiety reaction disorder effective from May 
15, 1996 (the date an increase in disability was factually 
ascertainable).  See 38 C.F.R. § 3.400(o)(2) (1999).  The 
Board notes that in a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
available benefit allowed by law and regulation.  Therefore, 
it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  There is nothing in the record to 
show that the veteran expressly stated that he was only 
seeking a 50 percent rating for the anxiety reaction 
disorder.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. For the period from March 8, 1993 to May 14, 1996, the 
anxiety reaction disorder was characterized by chronic 
worry; anxiousness; shakiness; decreased strength and 
energy; the performance of some social activities and 
house/ yard work; sleep disturbances; neutral mood; no 
organic brain syndrome or overt psychosis.  The diagnoses 
also reflect mild generalized anxiety disorder with 
insomnia secondary to joint pain and anxiety reaction 
associated with the aging process.  

2. From May 15, 1996, the anxiety reaction disorder is 
characterized by chronic worry and deprived sleep; no 
psychotic symptoms, mild anxiety/worry associated with 
lifestage stressors; depression several times per week; 
increased irritability and anxiety avoidance of crowds; 
and low energy and tiredness.  

3. The January 1999 VA mental disorders examination reflects 
moderately severe complaints and a global assessment of 
functioning score (GAF) of 51-60.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 
percent for anxiety reaction disorder from March 8, 1993 
to May 14, 1996 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.129, 4.130, 4.132, 
Diagnostic Code (DC) 9400 (1996).  

2. The criteria for a disability rating in excess of 50 
percent for anxiety reaction disorder from May 15, 1996 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.129, 4.131, 4.132, Diagnostic Code 
(DC) 9400 (1996); as amended by 61 Fed. Reg. 52,700 (Oct. 
8, 1996) codified at 38 C.F.R. § 4.130, DC 9400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Essentially, the veteran contends that the symptoms of his 
service-connected anxiety reaction warrant a higher 
evaluation.  Specifically, he asserts that shakiness, 
restless nights, and his withdrawal from society warrant a 
higher rating evaluation.  

The Board finds that the veteran's claim is plausible and 
capable of substantiation and is thus well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997).  In accordance with 38 C.F.R. 
§§ 4.1, 4.2 (1999), the Board has reviewed the evidence of 
record pertaining to his service-connected anxiety reaction 
disorder and has found nothing in the record that would lead 
to a conclusion that the current evidence of record is 
inadequate for rating purposes.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The Board is satisfied that all 
relevant facts have been properly developed.  See 38 U.S.C.A. 
§ 5107(a).  

Law and Regulations

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries, according to the VA Schedule for Rating 
Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4, § 4.1.  Different diagnostic codes (DC) 
identify various disabilities.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. §§ 4.1, 4.10 (1999).  
Therefore, when there is a question of which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (1999).  

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability and is rated accordingly.  See 38 C.F.R. §§ 
4.130, 4.132 (1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
from the mental disorders contemplates those abnormalities of 
conduct, judgment, and emotional reactions that produce 
impairment of earning capacity.  See 38 C.F.R. § 4.129 
(1996).  In particular, two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  Id.  Therefore, repeated 
psychotic periods, without long remissions, may be expected 
to have a sustained effect upon employability until elapsed 
time in good remission and with good capacity for adjustment 
establishes the contrary.  Id.  Ratings are assigned which 
represent the impairment of social and industrial 
adaptability based on all of the evidence of record.  Id.  

Effective November 7, 1996, the Rating Schedule for Mental 
Disorders was amended and re-designated as 38 C.F.R. § 4.130.  
See 61 Fed. Reg. 52,700 (Oct. 8, 1996).  When the law 
controlling an issue changes after a claim has been filed or 
re-opened but before the administrative or judicial review 
process has been concluded, as in this case, a question 
arises as to which law now governs.  In this regard, the 
Court determined that a liberalizing change in regulation 
during the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (Veteran may be rated under 
either the old or the amended criteria, whichever is to his 
advantage).  

The criteria formerly provided that a 30 percent evaluation 
is warranted when there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation is warranted 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and by reason of the psychoneurotic symptoms, reliability and 
flexibility levels are so reduced to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
when the ability to establish and maintain effective 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Social impairment per se will not be used 
as the sole basis for any specific percentage evaluation, but 
is of value only in substantiating the degree of disability 
based on all the findings.  See 38 C.F.R. § 4.132, DC 9411, 
Note (1) (1996).  

The revised criteria provides that a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long term memory; 
impaired judgment; and impaired abstract thinking; 
disturbances in motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

Under the revised criteria, a 70 percent evaluation is 
warranted if there is occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  See 61 Fed. Reg. 52,700 
(Oct. 8, 1996) codified at 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); Powell v. West, 13 Vet. App. 31, 35 (1999) (all 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).  


Analysis

At the outset, the Board notes the evidence does not warrant 
an increased rating for the entire period of this appeal and 
that the ratings assigned for the separate periods more 
nearly approximate the veteran's symptomatology.  

First, the Board addresses whether the evidence of record for 
the period from March 8, 1993 to May 14, 1996 warrants an 
evaluation in excess of the assigned 30 percent.  The 
clinical evidence for that period includes the 1993 and 1995 
VA examinations and reflects no more than a diagnosis of 
generalized anxiety disorder in an elderly veteran.  
Generally, the evidence reflects that the veteran is a 
chronic worrier.  He is evaluated at the VA outpatient 
clinic.  He is prescribed tranquilizers.  He has disturbed 
sleep patterns due to dreams of the past, muscle and joint 
pain, and diuretic use.  He has multiple non service-
connected disabilities (to include coronary artery disease, 
diabetes mellitus, peptic ulcer disease, and arthritis).  
Between October 1994 and February 1995, the veteran performed 
yard work, helped his wife around the house, and assisted 
others in running errands.  In March 1995, the veteran 
complained of decreased energy and strength.  He reported 
feeling that things were slipping away from him.  Between May 
1995 and November 1995, the evidence reflects that the 
anxiety was in remission per medication.  Overall, the 
objective findings reflect slight tremor to extended fingers, 
neutral mood, appropriate affect, intact judgment, no organic 
brain syndrome or overt psychosis, no hallucinations or 
delusional elements, and no suicidal or homicidal ideation.  
During this period, his thought content concerned sleep 
disturbance; his son's gambling; health concerns of elderly 
family members; a visit from grandchildren (i.e., wants to 
enjoy them if they do not stay too long); and the recent 
rating examination.  The diagnoses included anxiety neurosis, 
and generalized anxiety disorder, mild with insomnia 
secondary to joint pain.  The record also reflects anxiety 
reaction associated with the aging process.  

Based on the rating criteria in effect prior to November 
1996, a 50 percent evaluation is not warranted because the 
clinical findings were not indicative of considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and by reason of 
psychoneurotic symptoms, reliability and flexibility levels 
were so reduced to result in considerable industrial 
impairment.  See 38 C.F.R. §§ 4.132, DC 9400 (1996).  In 
fact, the veteran assisted others in meeting their activities 
of daily living by driving people to the store or to doctor's 
appointments, he did yard work, and helped his wife.  His 
symptomatology was limited to chronic worry, tremor, 
disturbed sleep, and decreased strength and energy.  His 
anxiety reaction was characterized as mild on several 
occasions.  Therefore, the Board determines that the assigned 
30 percent rate more nearly approximates the anxiety reaction 
disorder from March 8, 1993 to May 14, 1996 for definite 
impairment with psychoneurotic symptoms that result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment or definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  See 38 C.F.R. § 4.7 (1999).  

Next, the Board addresses whether the evidence of record for 
the period from May 15, 1996 warrants a disability evaluation 
in excess of 50 percent.  The VA outpatient treatment records 
for the period from May 15, 1996 include the report of the 
January 1999 VA mental disorders examination.  The clinical 
records for this period reflect chronic worry, sleep 
deprivation, and that he was feeling "rough".  The veteran 
complained of increased irritability and anxiety, decreased 
energy and fatigue, and many medical disorders.  There were 
no homicidal or suicidal ideations.  The 85-year-old veteran 
was focused on the future.  Records dated between August 1996 
and April 1997 reflect that the anxiety neurosis was in 
relative remission on the present medications, that the 
veteran was psychiatrically stable, and that the staff had 
noticed a marked difference in his level of irritability.  
The April 1997 entry reflects that the veteran did not 
acknowledge [his improvement].  Overall, the clinical records 
reflect an "okay" affect range, mild anxiety, and worry 
with no psychotic symptoms.  The assessment reflects 
increased depression and lifestage stressors.  

Thereafter, on VA mental disorders examination in January 
1999, the veteran reported that he was anxious all the time 
and continually worried about little things.  He reported 
being irritable when he was very bothered.  He did not 
tolerate being around more than one or two people at a time.  
For that reason, he no longer attended church regularly.  He 
could attend church if everything was just right.  When he 
was in a large crowd, he found that he was unable to talk.  
He slept very poorly - two or three hours.  After that, he 
woke up.  Then, he slept for 15 to 30 minutes off and on 
throughout the night.  His total sleep did not amount to more 
than four or five hours.  He reported difficulty with his 
thinking / concentrating/ and memory.  He managed the 
household bills.  If he started something, he had to follow 
through to the finish.  If he stopped in the middle, he would 
have to start over.  He had been able to do this without 
major catastrophes.  The veteran denied having panic attacks.  
He knew that "the end is near," that he could only live a 
certain number of years, and that kept him on the straight 
and narrow because "he wants to be ready to meet his 
maker."  He denied suicidal ideation.  He wanted to live 
long enough to get his service-connected rating increased.  
The veteran had been treated with a variety of minor 
tranquilizers during the past 10 years.  He had medicated 
with Halcion, Vistaril, and Xanax at various times.  He used 
a very small amount of medicine.  He medicated with 
alprazolam and 15 tablets lasted him one month.  He did not 
like the medicine, did not like taking it, and did not want 
to be dependent upon it.  Therefore, he did not use it very 
often.  He had never had relief or remission in his symptoms.  

On examination, the veteran was alert and oriented to all 
spheres.  There was no impairment in his thought processes.  
He was oriented to person, place, and time.  No delusions or 
hallucinations were noted.  No inappropriate behavior was 
noted.  No suicidal or homicidal ideation was noted.  He was 
able to maintain his personal hygiene and the other 
activities of daily living.  The veteran was able to remember 
the examiner's name and three objects after five minutes.  He 
was able to subtract serial 7s from 100 with only one 
mistake.  He was aware of current events.  No obsessive or 
ritualistic behavior interfered with his routine activities.  
The rate and flow of speech was normal.  No irrelevant, 
illogical, or obscure speech patterns were noted.  He 
admitted that when he had a very bad day and things were not 
going right, he got depressed and felt very bad.  That might 
last several hours and occurred several times per week.  The 
veteran reported that the only way to stop [the depressed 
mood] was to go out by himself and think himself into a good 
mood.  He acknowledged that being around people made him very 
anxious and irritable so he avoided being around people.  The 
veteran denied any impairment of impulse control.  He was 
very irritable and short-tempered.  When angry and irritable, 
he spoke his mind, forcefully and in a loud voice.  He denied 
cursing anyone or ever striking anyone.  The examiner noted 
that these symptoms of anxiety and irritability interfered 
greatly with his ability to be around other people so that he 
stayed at home by himself most of the time.  One son still 
lived at home; he was recently treated for colon cancer.  The 
Axis I diagnosis was generalized anxiety disorder, chronic.  
The Axis IV diagnosis reflects that the veteran was anxious 
because his wife would soon stop working and they would have 
to live on their retirement income.  The Axis V GAF score was 
51.  

The VA examiner concluded that the veteran's symptoms of 
anxiety and irritability had been continually present for 
many, many years and interfered in his social life.  The 
veteran was no longer able to associate with groups of people 
and had stopped attending church on a regular basis because 
of his anxiety.  His sleep difficulty prevented him from 
being able to sleep well, so he felt tired.  After a review 
of the claims folder, the examiner noted there had been very 
little change in the veteran's complaints over the past 50 
years except that the complaints were now moderately severe 
and continually present.  The examiner noted that the 
clinical findings reflected a GAF score of 51-60 and that the 
lowest score in this range was chosen to indicate that the 
veteran was using all of his resources in order to maintain 
function at that level.  

Turning to the veteran's GAF score (which is a measurement of 
psychological, social, and occupational functioning on a 
continuum of mental health - illness), the Board observes 
that the score of 51 to 60 in January 1999 indicates at most 
moderate symptoms or difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with co-
workers, disturbances in motivation and mood) which is 
supported by the VA outpatient clinic records together with 
the veteran's statements.  See AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (3rd ed. 1987 & 4th ed. 1994) (DSM-III & DSM-IV); 
see also 38 C.F.R. §§ 4.125(1996), 4.130 (1999) 
(incorporating by reference the VA's adoption of DSM-III and 
DSM-IV for rating purposes).  

With few exceptions cited in the record, the disability 
picture for the period from May 15, 1996 reflects few 
friends, that he avoids groups of people, that he stays near 
home, that he has a depressed mood several times a week, and 
that he was irritable and anxious continually.  He also has 
intact judgment, adequate affect and normal and logical 
speech.  His memory is adequate and he has no suicidal 
ideation.  As such, the veteran's symptoms are not indicative 
of a 70 percent rating evaluation under the old schedular 
criteria.  The evidence does not indicate that the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired or that his 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to retain 
employment.  See 38 C.F.R. § 4.132 (1996).  He is prevented 
from seeing his great-grandchildren because of physical 
problems, and although he avoids people, he does go to church 
when the circumstances are right.  There is no indication of 
discord in his family as a result of his anxiety.  The 
examiner on his most recent examination has described his 
disability as moderately severe, which would not warrant 
higher than a 50 percent rating.  See, VAOPGCPREC 9-93.  

The record reflects that due to nonservice-connected 
disabilities the veteran retired from the railroad in 1975.  
Under the revised criteria, although the veteran has some 
impaired impulse control as manifested by his increased 
irritability, he has not demonstrated deficiencies in most 
areas, such as work, family relations, and judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  The 
evidence does not show such severely impaired ability to 
establish or maintain effective relationships as to warrant a 
70 percent evaluation.  See 38 C.F.R. § 4.130 (1999).  At 
most, the evidence reflects that the anxiety reaction 
disorder is appropriately evaluated as 50 percent disabling 
under the old and revised schedular rating criteria due to 
anxiety, subjective complaints of impaired concentration and 
memory with some disturbance of mood and motivation and 
increased irritability.   See 38 C.F.R. § 4.7 (1999).  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1997), in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  

In this regard, there is no indication that the veteran's 
anxiety reaction disorder presents an unusual disability 
picture, such as marked interference with his earning 
capacity, employment status, or has necessitated frequent 
periods of hospitalization.  In fact, the veteran retired in 
1975 due to non-service-connected disabilities.  Thus, the 
record does not present an exceptional case where the ratings 
are found to be inadequate.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability evaluation itself is 
recognition that industrial capabilities are impaired).  In 
sum, the Schedule for Rating Disabilities is shown to provide 
a fair and adequate basis for rendering a decision on this 
increased rating claim.  In the absence of such factors, the 
Board finds that the criteria for submission for the 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

As the preponderance of the evidence is against higher 
ratings for the period of the appeal, the benefit of the 
doubt provision is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 4.3.  Specifically, the Board finds that 
the symptoms associated with the anxiety reaction disorder 
for the period from March 8, 1993 to May 14, 1996 more nearly 
approximate the 30 percent rate.  Similarly, the Board finds 
that the symptomatology associated with the anxiety reaction 
disorder from May 15, 1996 is appropriately evaluated as 50 
percent disabling.  Therefore, the appeal is denied.  


ORDER

The criteria for a disability rating in excess of 30 percent 
for anxiety reaction disorder from March 8, 1993 to May 14, 
1996 is denied.  

The criteria for a disability rating in excess of 50 percent 
for anxiety reaction disorder from May 15, 1996 is denied.  



		
             HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals

 

